Wasner, Judge,
delivered the opinion of the court. .
This was a proceeding against the defendant for violating a city ordinance in doing business without taking out a license in compliance therewith. The case is brought here for review from the St. Louis Criminal Court, where it was appealed from the Police Court. In both of the courts below the verdict was for the plaintiff.
*148The defendant is a foreign insurance company, and, having complied with the general laws of this State, is authorized to do business here. The city ordinance under which this proceeding ivas instituted was approved on the 29th of June, 1869. It provides : “ Section 2. That no person, or association or company of persons, or corporation, shall cany on in this city, in person or by agent, the business of any kind of insurance without a license for that purpose continuing in force.” “Section 8. Each license required by this ordinance shall be issued to any person applying for the same, at the rate of $200 per year, but no license shall be issued for a shorter period than six months. * * Any person who shall violate any of the provisions of this ordinance shall be prosecuted before the police justice of said city, and fined $200 for each offense.”
The authority under which this power is sought to be derived for licensing insurance companies is contained in the forty-fifth subdivision of the first section of article IV of the city charter, passed in 1867, which provides that the mayor and city council shall have power within the city, by ordinance not inconsistent with any law of this State, “ to license all insurance companies, banking corporations and banking associations.” (Sess. Acts 1867, p. 45.)
When this charter was passed there was a special provision in the statute law relating to the taxation of foreign insurance companies in the city of St. Louis, which declared “that the agent or agents of any foreign insurance company doing fire, river or marine insurance business in the city of St. Louis, in addition to the tax on gross premiums as above provided for against such companies, shall also pay to the collector of the ward in said city in which the office of said agent is located, on or before the first day of February of each and every year, the sum of $100 for the use of said city, which sum shall be considered in full for and in room of all taxes and licenses which said city may possess the power to impose on such agencies ; and such collector shall, upon such payment being made, issue to such agent or agents a license, in the name of the city of St. Louis, for the carrying on the business of such agency for one year, which license shall be *149renewed from year to year, if demanded, and shall not be subject to any other taxation of any kind whatever by said city.” (Wagn. Stat. 780, § 6.) A penalty and forfeiture is provided in case any agent or company refuses or neglects to comply with the law, or makes a false and fraudulent statement in relation to the business or condition of the company. Id. 781, §§ 7-8.)
Two grounds are insisted on for a reversal of the judgment: first, that the general power given to license does not carry with it authority to impose a tax for revenue; and, secondly, that the terms employed in the charter did not operate as a repeal of the special statutory provision on the subject, but left the same in full force.
The first proposition will not be here noticed, as it will be examined in another ease now under consideration. The second point is whether the charter repealed the special clause in the statute, so as to supersede it and give the city the power contended for.
It may be conceded as the settled doctrine that a subsequent statute, which is clearly repugnant to a prior one, and which is so clearly inconsistent that the two can not stand together, necessarily repeals the former one, although no express words of repeal are used. But it is equally well settled that the law does not favor the repeal of a statute by implication. A later statute, which is general and affirmative, does not abrogate a former which is particular, unless negative words are used, or unless the two acts are irreconcilably inconsistent. This is the general doctrine, and it has been often adjudged in this court. (Peters v. Renick, 37 Mo. 597; Vastine v. Probate Court, 38 Mo. 529; State ex rel., etc., v. Macon County Court, 41 Mo. 453; St. Louis v. Alexander, 23 Mo. 483.)
There is nothing irreconcilable between the general affirmative power as to licensing, contained in the city charter, and the special clause embodied in the statute. The one may well consist with the other. The special law prescribed a rate which may be carried out and enforced, and at the same time harmonize with the charter. Nothing is more common than to use general language in the enactment of a law, without any intention to impair or *150abrogate special or particular laws on the same subject. Both acts are in pari materia, and must be construed together and made to operate unless irreconcilably repugnant. No repugnancy is perceived. The power is simply given to license, without specifying the terms, and the statute provision in force at the time comes in. and prescribes the rate. They are, taken together, harmonious and consistent, and to hold that the clause in the charter repealed the statute law on the subject would be overturning a rule of construction too well established to be now overruled or shaken.
The judgment must be reversed.
The other judges concur.